     Case 3:20-cv-02509-JLS-NLS Document 25 Filed 06/14/21 PageID.105 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL A. ROSEN, INC.,                             Case No.: 20-CV-2509 JLS (NLS)
     d/b/a CREDIT REPAIR CLOUD,
12
                                       Plaintiff,       ORDER GRANTING JOINT
13                                                      MOTION FOR DISMISSAL WITH
     v.                                                 PREJUDICE
14
     LORENZO RODRIGUEZ, an individual;
15                                                      (ECF No. 24)
     and LMR INTERNATIONAL, INC.,
16   d/b/a CREDIT MONEY MACHINE,
17                                  Defendants.
18
19         Presently before the Court is the Parties’ Joint Motion for Dismissal with Prejudice
20   (“Joint Mot.,” ECF No. 24). Good cause appearing, the Court GRANTS the Joint Motion.
21   The Court DISMISSES WITH PREJUDICE this entire action pursuant to Federal Rule
22   of Civil Procedure 41(a). Each Party shall bear its own costs and attorneys’ fees. As this
23   concludes the litigation in this matter, the Clerk of the Court SHALL CLOSE the file.
24         IT IS SO ORDERED.
25   Dated: June 14, 2021
26
27
28

                                                    1
                                                                             20-CV-2509 JLS (NLS)
